     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 1 of 10 Page ID #:189



 1   Matthew C. Mullhofer (SBN 201527)
     LAW OFFICES OF MATTHEW C. MULLHOFER
 2   2107 North Broadway, Suite 103
     Santa Ana, CA 92706
 3   Telephone: (714) 827-9955
     Facsimile: (714) 827-9966
 4   Email: mcm@matthewcmullhofer.com
 5

 6   Attorney for Plaintiff,
     Freeman Property Ventures, LLC
 7

 8                          UNITED STATES DISTRICT COURT
 9
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   JAMES RUTHERFORD, an                         CASE NO.: 5:20-cv-00638-PA (ASx)
     Individual,
12                                                MOTION FOR SUMMARY
13                                                JUDGMENT TO DISMISS
                            Plaintiff,
                                                  COMPLAINT FOR MOOTNESS AND
14
                                                  LACK OF JURISDICTION
     v.
15
                                                  Date:            February 1, 2021
16   FREEMAN PROPERTY VENTURES
                                                  Time:            1:30 P.M.
     LLC, a Nevada limited liability
17                                                Courtroom:       9A
     company, and DOES 1 through 10,
                                                  Assigned to      Hon. Percy Anderson
18   inclusive,
                                                  Complaint Filed: March 31, 2020
19
                          Defendants.
20

21

22         Defendant, Freeman Property Ventures, LLC a Nevada Limited Liability
23   Company, hereby moves this Court to dismiss the Plaintiff’s Complaint because all
24   federal question jurisdiction claims alleged in the Complaint have been rendered moot
25   and this court lacks subject matter jurisdiction over the remaining claims. This motion is
26   based on the following points and authorities.
27   \\\
28   \\\


                                                3
                   DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 2 of 10 Page ID #:190



 1
                              I. INTRODUCTION & BACKGROUND
 2
              Plaintiff James Rutherford filed this action alleging physical barriers inconsistent
 3   with the Americans with Disabilities Act (the “ADA”) prevented him from visiting
 4   Defendant Freeman Property Ventures LLC’s business located in Victorville. Under the
 5   ADA a private plaintiff’s only federal cause of action is to seek injunctive relief (i.e. ,
 6   for removal of alleged ADA barriers). 42 U.S.C. § 12188(a)(2) and Oliver v. Ralphs
 7   Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). Because the ADA limits strictly limits
 8   remedies to injunctive relief “a defendant's voluntary removal of alleged barriers prior
 9   to trial can have the effect of mooting a plaintiff's ADA claim.” [emphasis added] Oliver
10   v. Ralphs Grocery Co., at 905. The removal of all alleged ADA barriers moots a
11   plaintiff’s ADA-related claims thus, mooting the plaintiff’s only federal question
12   jurisdiction claims.
13            All other claims for relief (such as monetary claims) before this court arise from
14   state law which this court may only hear via supplemental jurisdiction. The Plaintiff may
15   re-bring his remaining state law claims in the state courts; but this matter no longer
16   belongs in this courthouse. However, Defendant highly doubts this possibility as
17   Plaintiff is a vexatious litigant; to the extent he and his attorneys of record in this matter
18   have been named in a civil lawsuit filed by the District Attorney of Riverside County.
19   Within the Complaint filed by the Riverside County District Attorney’s Office, District
20   Attorney Mike Hestrin who filed the Complaint summarizes Plaintiff Rutherford’s by
21   and through the Manning Law are a “shakedown” and “The ADA laws are designed to
22   help and protect disabled persons. The individuals who make false statements in
23   court and the attorneys who manipulate these laws do so for the purpose of
24   illegitimate financial gain,” the district attorney’s office said in a statement. “These
25   abuses not only hurt the specific small-business owners; they also jeopardize the
26   long-term legal protections of the disabled persons these laws were designed to
27   help.”
28   \\\


                                                   4
                      DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 3 of 10 Page ID #:191



 1
                                    II. SUMMARY OF FACTS
 2
           Plaintiff James Rutherford filed a complaint alleging physical barriers in
 3   consistent with the Americans with Disabilities Act (the “ADA”) prevented him from
 4   visiting the Defendant Freeman Property Ventures LLC Victorville business located at
 5   14335 Hesperia Road, Victorville, California 92395.
 6         The Plaintiff’s complaint names a number of alleged ADA access barriers and
 7   seeks injunctive relief for alleged violations of Title III of the Americans with
 8   Disabilities Act, 42 U.S.C. §12102(2), Plaintiff also seeks monetary damages various
 9   statutes under California state law.
10         Defendant Freeman Property Ventures, LLC has removed all alleged ADA
11   barriers; including re-grading the parking lot and sidewalks. (See 7/20/2020 CASp
12   Report attached as Exhibit “A”). The attached CASp report was prepared by Craig
13   Lobnow (CASp #634) of ProCASp Intelligent Accessibility Solutions, A California
14   Certified Access Specialist (CASp”) is an individual who has been certified as an expert
15   in ADA and handicapped accessibility compliance by the State of California pursuant to
16   Ca. Gov’t. Code § 4459.5. Mr. Lobnow has inspected Defendant Freeman Property
17   Venture, LLC’s Property and has declared in his certified CASp opinion that the
18   property is “found to be in substantial compliance with accessibility codes.”
19         Plaintiff’s Counsel was informed that all ADA barriers have been removed on
20   August 18, 2020 via electronic email and has only pressured for a monetary settlement
21   that is unwarranted in this matter as all alleged barriers have been removed from the
22   subject property rendering Plaintiff’s Complaint moot.
23                              III. POINTS AND AUTHORITIES
24         i. REMEDIES FOR THE PLAINTIFF’S FEDERAL QUESTION CLAIMS ARE
25             STRICTLY LIMITED TO INJUNCTIVE RELIEF
26             Under the ADA a private plaintiff’s sole remedy for ADA violations is to seek
27   injunctive relief (i.e., the removal of the alleged ADA barriers). 42 U.S.C. § 12188(a)(2)
28   and Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). Under “the ADA,


                                                 5
                    DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 4 of 10 Page ID #:192



 1
     private plaintiffs may not obtain monetary damages and therefore only prospective
 2
     injunctive relief is available.” Id. See also: Parr v. Kapahulu Invs., Inc., 2000 U.S. Dist.
 3
     LEXIS 7372 and Castaneda v. Burger King Corp., 597 F. Supp. 2d 1035 and Anderson
 4
     v. Macy's, Inc., 943 F. Supp. 2d 531, 538 (W.D. Pa. 2013). All monetary claims arise
 5
     from state law and may only be heard by federal courts via supplemental jurisdiction.
 6
               As such, Plaintiff’s federal question claims (his first cause of action) may only
 7
     seek injunctive relief requiring the Defendant to remove all alleged ADA barriers named
 8
     in the Complaint and existing on the 14335 Hesperia Road property.
 9
               The CASp Handicapped Accessibility Inspector’s report (Exh. “A”) and
10
     Plaintiff’s counsel’s own inspection establish that all alleged ADA barriers have been
11
     removed and remedied. Mr. Craig Lobnow (a certified accessibility inspector) has
12
     inspected the property and declared it to be fully compliant with the ADA. (See Exh.
13
     “A”).
14
               As such, the Defendant has already granted the full scope of the Plaintiff’s
15
     sought federal question claims and remedies. The Plaintiff’s federal question claims have
16
     therefore been rendered moot.
17
             ii. REMOVAL OF ALL ALLEGED BARRIERS MOOTS THE PLAINTIFF’S
18
               COMPLAINT AND SO THAT COMPLAINT SHOULD BE DISMISSED.
19
               “If plaintiffs already have received everything to which they would be entitled,
20
     i.e., the challenged conditions have been remedied, then these particular claims are
21
     moot.” Grove v. De La Cruz, 407 F. Supp. 2d 1126, 1130 (C.D. Cal. 2005). “Mootness is
22
     a jurisdictional issue, and federal courts have no jurisdiction to hear a case that is
23
     moot[.]” Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003).
24
               Under the ADA “a defendant's voluntary removal of alleged barriers prior to
25
     trial can have the effect of mooting a plaintiff's ADA claim” because under the ADA a
26
     private plaintiff may only seek injunctive relief (i.e., for removal of the barrier). Oliver v.
27
     Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011).
28
     \\\


                                                 6
                    DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 5 of 10 Page ID #:193



 1
            A defendant's voluntary removal of all alleged ADA barriers prior to trial of
 2
     moots the plaintiff's ADA claim. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th
 3
     Cir. 2011). The plaintiff’s claim is mooted because per the ADA a private plaintiff may
 4
     only seek injunctive relief (i.e., for removal of the barrier) and by removing all barriers
 5
     the defendant has acquiesced to the sought injunction—mooting the federal claims. Id.
 6
     With no injunction at controversy, the ADA claim becomes moot as it has lost its
 7
     character as a “present, live controversy.” United States v. Geophysical Corp. of Alaska, 732
 8   F.2d 693, 698 (9th Cir.1984).
 9
            In the present case the CASp inspector’s report (Exh. “A”) and the included
10
     reviews and inspection establish that all barriers have been removed. Defendant
11
     undertook to re-grad the parking lot and sidewalks at great expense to make them ADA-
12
     complaint. The Defendant’s construction, remodeling, and signage efforts have been
13
     successful and the CASp has declared the Defendant’s 14335 Hesperia Road property to
14
     be fully compliant with not only the ADA, but also the ADA Standards for Accessible
15
     Design and all other laws and regulation that apply. (Exh. “A,” Pg 3 and 6).
16
            The Plaintiff has been given notice and opportunity to inspect the Defendant’s
17
     property and find for himself that his request for injunctive relief has been fully fulfilled.
18
     No claim of non- compliance has been raised by Plaintiff’s counsel as of this date. All
19
     remedies sought under the ADA have been received. Per Oliver the Plaintiff’s ADA
20
     claims have been mooted and the case should now be dismissed.
21
            The Plaintiff cannot claim federal question jurisdiction based upon a past injury
22
     for which the sought-after injunctive relief has been acquiesced to. “Past exposure to
23
     illegal conduct does not in itself show a present case or controversy regarding injunctive
24
     relief, however, if unaccompanied by any continuing, present adverse effects.” O'Shea v.
25
     Littleton, 414 U.S. 488, 495-96, 94 S.Ct. 669, 38 L.Ed.2d 674 (1974); see also Brown v.
26
     Fauver, 819 F.2d 395, 400 (3d Cir.1987). The U.S. Supreme Court ruled that there could
27
     be no federal Article III standing when the plaintiff could not show the alleged unlawful
28




                                                  7
                     DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 6 of 10 Page ID #:194



 1
     conduct would occur again in the future. Id. at 497-498. Since all barriers have been
 2
     removed from the Defendant’s property there is no chance that injury will re-occur.
 3
           Following Oliver, the removal of all ADA barriers moots all federal question
 4
     jurisdiction claims. As such the federal question claims must be dismissed. After all
 5
     federal jurisdiction claims are dismissed this Court must also dismiss all state law-based
 6
     claims being heard via supplemental jurisdiction.
 7
           iii. AFTER ALL FEDERAL QUESTION JURISDICTION CLAIMS ARE
 8
              DISMISSED THIS COURT MUST DISMISS ALL CLAIMS BEING HEARD
 9
              UNDER SUPPLEMENTAL JURISDICTION
10
           After all of the Plaintiff’s federal question claim have been mooted all that
11
     remains are his state law claims for monetary damages; since monetary damages are not
12
     allowed under the ADA.
13
           “In the usual case in which all federal-law claims are eliminated before trial, the
14
     balance of factors...will point toward declining to exercise jurisdiction over the
15
     remaining state-law claims.” Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.
16
     1997); See also Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 664 (9th Cir. 2002).
17
     The relevant statute, 28 U.S.C. § 1367(c)(3), directs district courts to decline
18
     supplemental jurisdiction over a claim under subsection (a) if the district court has
19
     dismissed all claims over which it has direct or federal question jurisdiction. 28 U.S.C
20
     §1367 (c)(3).
21
           28 U.S. Code § 1367 (c)(3) applies to the present case because all of the Plaintiff’s
22
     ADA- based, federal question jurisdiction claims have been mooted as stated in the
23
     previous section. Continued supplemental jurisdiction over the state law claims is
24
     improper and should be dismissed.
25
           It is well settled that “needless decisions of state law should be avoided both as a
26
     matter of comity and to promote justice between the parties.” United Mine Workers of
27
     America v. Gibbs, 383 U.S. 715, 726 (1966). To adjudicate the remaining state claims in
28
     this matter would require knowledge of the California Building Code, the California


                                                  8
                     DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 7 of 10 Page ID #:195



 1
     Health & Safety Code, and other state laws and regulations. A state court is a better
 2
     venue for these issues.
 3
           After the district court has dismissed all federal question jurisdiction claims; then
 4
     it no longer has supplemental jurisdiction over related state law claims and “has a sua
 5
     sponte obligation to dismiss he action.” Schwarzer, Tashima & Wagstaffe, Cal. Prac.
 6
     Guide: Fed. Civ. Pro. Before Trial §6:108.6 (The Rutter Group 2014) regarding 28 U.S.
 7
     Code § 1367 (c)(3); (See also Oliver v. Ralphs Grocery Co., 654 F.3d 903, 911 (9th Cir.
 8
     2011); Sanford v. Member Works, Inc., 625 F.3d 550, 561(9th Cir. 2010); Carnegie-
 9
     Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); Bryant v. Adventist Health
10
     System/West, 289 F.3d 1162, 1169 (9th Cir. 2002) all discussing the dismissal of cases in
11
     which only supplemental jurisdiction over state law claims remains).
12
           As stated in the previous section; the removal of alleged ADA barriers moots the
13
     Plaintiff’s federal question claim; leaving only his supplemental state-law claims
14
     remaining before this Court. But, under the above stated law, once all federal claims are
15
     mooted or dismissed this court can no longer claim supplemental jurisdiction over the
16
     remaining state law claims. United Mine Workers of America v. Gibbs, 383 U.S. 715,
17
     726 (1966). Per the U.S. Supreme Court’s ruling in United Mine Workers of America v.
18
     Gibbs the remaining supplemental jurisdiction claims are be dismissed to re- heard in the
19
     appropriate state court. Id.
20
           iv. A MOOT COMPLAINT SHOULD BE DISMISSED
21
           An ADA complaint must be dismissed where a defendant's “voluntary removal of
22
     alleged barriers prior to trial” moots the federal law portions of the plaintiff's ADA
23
     claim. Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). The proper
24
     action for such a mooted complaint is to dismiss the entire action as the Plaintiff lacks
25
     standing to pursue the case further in federal court.
26
           The court cannot take jurisdiction over a claim to which "no effective relief can be
27
     granted." Aguirre v. S.S. Sohio Intrepid, 801 F.2d 1185, 1189 (9th Cir. 1986). If an ADA
28
     plaintiff already received everything to which he would be entitled, i.e., the challenged


                                                 9
                    DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 8 of 10 Page ID #:196



 1
     conditions have been remedied, then these particular claims are moot absent any basis
 2
     for concluding that this plaintiff will again be subjected to the same wrongful conduct by
 3
     this defendant." Id.
 4
            “If plaintiffs already have received everything to which they would be entitled,
 5
     i.e., the challenged conditions have been remedied, then these particular claims are moot
 6
     absent any basis for concluding that these plaintiffs will again be subjected to the same
 7
     alleged wrongful conduct by this defendant.” Independent Living Resources v. Oregon
 8
     Arena Corp., 982 F. Supp. 698, 771 (D Or1997) citing City of Mesquite v. Aladdin's
 9
     Castle, Inc., 455 U.S. 283, 289 (1982).
10
            There is no evidence or any reason to suggest that Defendant will revert back to
11
     non- compliance with the ADA especially since doing so would actually cost Defendant
12
     more than continuing her ADA compliance.
13
            Defendant’s counsel has informed Plaintiff that all barriers have been removed
14
     and requested that he dismiss this complaint. As of today’s, date the Plaintiff refuses to
15
     withdraw complaint case to the proper state court. Therefore, the Defendant must ask this
16   Court to dismiss Plaintiff’s ADA claims as moot.
17          v. SUMMARY JUDGMENT AND/OR DISMISSAL IS APPROPRIATE BECAUSE THE
18             SOUGHT REMEDY HAS ALREADY BEEN GRANTED
19
            Summary judgment dismissing the Plaintiff’s complaint is appropriate when there
20
     is no genuine issue of material fact. Fed. R. Civ. P. 56(c). A fact is “material” for
21
     purposes of summary judgment if it might affect the outcome of the suit, and a "genuine
22
     issue" exists if the evidence is such that a reasonable fact-finder could return a verdict
23
     for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
24
     The evidence, and any inferences based on underlying facts, must be viewed in the light
25
     most favorable to the opposing party. Twentieth Century-Fox Film Corp. v. MCA, Inc.,
26
     715 F.2d 1327, 1329 (9th Cir. 1983).
27
            Where the moving party does not have the burden of proof at trial on a dispositive
28
     issue, the moving party may meet its burden for summary judgment by showing an


                                                 10
                     DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 9 of 10 Page ID #:197



 1
     “absence of evidence” to support the non-moving party's case. Celotex v. Catrett, 477
 2
     U.S. 317, 325 (1986). In the present case the CASp Report (Exh. “A”) and Plaintiff’s
 3
     counsel’s own declination of inspection establish that the matter at controversy has
 4
     already been resolved and mooted.
 5
           A party opposing such a motion for summary judgment or dismissal is required by
 6
     Fed. R. Civ. P. 56(c) to go beyond the pleadings and designate specific facts showing
 7
     that there is a genuine issue for trial. Id. at 324. Conclusory allegations unsupported by
 8
     factual allegations are insufficient to create a triable issue of fact or to preclude summary
 9
     judgment or dismissal of the complaint. Hansen v. United States, 7 F.3d 137, 138 (9th
10
     Cir. 1993). An opposing party must present enough evidence that a “fair-minded jury
11
     could return a verdict for the [non-moving party] on the evidence presented.” Anderson,
12
     477 U.S. at 255.
13
                                         V. CONCLUSION
14
           Defendant’s counsel has informed Plaintiff that all barriers have been removed
15
     and requested that he dismiss this complaint. As of today’s date the Plaintiff refuses to
16
     withdraw complaint case to the proper state court. Therefore, the Defendant must ask
17
     this Court to dismiss Plaintiff’s ADA claims as moot. For the foregoing reasons, the
18
     present action should be DISMISSED for lack of jurisdiction and this Court should grant
19
     summary judgment in favor of the defendant and dismiss the Plaintiff’s complaint.
20

21
     DATED: January 18, 2020                       Law Office of Matthew C. Mullhofer
22

23                                           By:_____/s/_____________________________
24                                                Matthew C. Mullhofer, Attorney at Law
                                                  Attorneys for Defendants,
25
                                                  Freeman Property Ventures, LLC
26

27

28




                                                11
                    DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
     Case 5:20-cv-00638-PA-AS Document 33 Filed 01/18/21 Page 10 of 10 Page ID #:198



 1                                            PROOF OF SERVICE
 2                             STATE OF CALIFORNIA, COUNTY OF ORANGE
 3           I am employed in the county of Orange, state of California. I am over the age of 18 and not a
 4    party to the within action; my business address is 2107 North Broadway, Suite 103, Santa Ana,
      California 92706.
 5
             On January 18, 2021, I served the foregoing document(s) described as DEFENDANT,
 6    FREEMAN PROPERTY VENTURES, LLC’S NOTICE OF MOTION TO
 7    DISMISS; and MOTION TO DISMISS DUE TO MOOTNESS on the interested parties
      in this action as follows:
 8
       Joseph R. Manning, Jr., Esq.
 9     MANNING LAW, APC
       20062 SW Birch Street, Ste. 200
10
       Newport Beach, CA 92660
11     (949) 200-8755
       DisabilityRights@manninglawoffice.com
12

13    [X]     BY PLACING [X] the original [ ] a true copy thereof enclosed in a sealed envelope(s) to the
      notification address(es) of record and transmitting via:
14
      [ ]     U.S. MAIL: I caused such envelope(s) to be delivered by first-class mail. I am "readily
15    familiar" with the firm's practice of collection and processing mail. It is deposited with the U.S. Postal
16    Service on the same day with postage thereon fully prepaid at Santa Ana, California in the ordinary
      course of business. I am aware that on motion of party served, service is presumed invalid if postal
17
      cancellation date or postage meter date is more than one day after date of deposit for mailing in
18    affidavit.
      []      OVERNIGHT DELIVERY: I caused such envelope(s) to be delivered by overnight delivery by
19
      close of business the next business day.
20    X]      ELECTRONIC TRANSMISSION: I electronically transmitted a true and correct copy thereof
      to the email address(es) of record before close of business for the purpose of effecting service and the
21
      transmission was reported as complete and without error.
22            I declare under penalty of perjury under the laws of the state of California that the above is true
23    and correct.

24
             Executed on January 18, 2021 at Santa Ana, California.
25
                                                           ______/S/_________________________________
26

27                                                         Sean Webb

28




                                                    12
                        DEFENDANT, FREEMAN PROPERTY VENTURES, LLC’S MOTION TO DISMISS
